JOHN RED LAKE, Judge.
This cause came on to be heard before this court on the motion of the defendant to dismiss the amended complaint in the above-styled cause on the ground that the action was based on a subrogation of the claim for personal injuries, and the court having heard argument of counsel for both the plaintiff and the defendant, and the court being of the opinion that a subrogation is merely a special form of an assignment and that assignments of claims for personal injuries were not allowed at the common law and that there is no statute, including the Uninsured Motorist Statute, which is in derogation of the common law, and that therefore the plaintiff may not sue as the subrogee of another on a claim for the personal injury to the other, it is ordered and adjudged that the defendant’s motion to dismiss the amended complaint is granted.
It is further ordered and adjudged that the plaintiff shall have twenty days to further amend its complaint to indicate that the new plaintiff is “Jesus Zambrana, individually, and for the use and benefit of Hardware Mutual Casualty Company”; and it is *53further ordered and adjudged that if the complaint is not so amended within the time period stated the above-styled cause shall be dismissed, with prejudice to the plaintiff.